Third District Court of Appeal
                               State of Florida

                           Opinion filed April 11, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                         Nos. 3D16-2855 & 3D17-605
                         Lower Tribunal No. 15-7111
                              ________________


                 Reynaldo Acosta and Iliana B. Acosta,
                                   Appellants,

                                        vs.

              Tower Hill Signature Insurance Company,
                                    Appellee.


     Appeals from the Circuit Court for Miami-Dade County, Samantha Ruiz-
Cohen, Judge.

     The Monfiston Firm P.A., and Daniel Monfiston, for appellants.

      Link & Rockenbach, P.A., and Kara Berard Rockenbach, (West Palm
Beach); Gaebe Mullen Antonelli DiMatteo, and Devang Desai, and Elaine D.
Walter, for appellee.


Before SUAREZ, LAGOA, and LINDSEY, JJ.

     LINDSEY, J.
      We find no error with regard to the issues raised on appeal relating to the

final judgment entered in favor of Tower Hill Signature Insurance Company and,

therefore, affirm. Because the order granting Tower Hill Signature Insurance

Company’s entitlement to attorney’s fees and costs from Reynaldo Acosta and

Iliana B. Acosta did not establish an amount, it was a non-final, non-appealable

order that is not ripe for our review. As such, we are without jurisdiction to

address the portion of the appeal relating to attorney’s fees. See Diaz v. Citizens

Prop. Ins. Corp., 227 So. 3d 735, 736-37 (Fla. 3d DCA 2017) (“[W]e are without

jurisdiction to address the portion of the appeal relating to attorney’s fees . . . .

because no amount has been fixed by the trial court and the part of the final

judgment that finds entitlement thereto is not ripe for our review.” (first citing

Kling Corp. v. Hola Networks Corp., 127 So. 3d 833, 833 (Fla. 3d DCA 2013));

then citing Mills v. Martinez, 909 So. 2d 340, 342 (Fla. 5th DCA 2005); and then

citing Chaiken v. Suchman, 694 So. 2d 115, 117 (Fla. 3d DCA 1997)). “Nor is

such an order one of the enumerated appealable non-final orders set forth in

Florida Rule of Appellate Procedure 9.130.” Id. at 737 (quoting Kling Corp., 127
So. 3d at 833); see Fla. R. App. P. 9.130(a)(3). Accordingly, the appeal with

respect to attorney’s fees is dismissed without prejudice.

      Affirmed in part; dismissed in part.




                                          2